What purports to be the record in this case is not attached to a petition in error, and does not contain the information, the testimony of the witnesses, the instructions to the jury, or the judgment of the court. It only contains the verdict of the jury and a motion to quash the information upon the ground that the enforcement act is unconstitutional. *Page 717 
The pretended record sent up it not settled and signed by the trial judge, and no notices of appeal were served and filed, as directed by law. Neither have any briefs been filed. Further comment is unnecessary.
The attempted appeal is dismissed.
DOYLE and OWEN, JUDGES, concur.